El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
El presente es un recurso de apelación entablado contra sentencia dictada por la Corte de Distrito de San Juan en un pleito de reivindicación, a favor del demandado. La opinión de la corte de distrito dice como sigue:
“Salvador Perales solicita se condene a su hermano Celestino a que le restituya cierta parcela de terreno, y una pequeña casa de madera que en ella enclav'a, alegando Salvador ser su dueño, y que. Celestino la detenta sin título alguno. Celestino alega ser condueño de. la propiedad.
“De la prueba aparece que la. Iglesia Católica, dueña de cierto solar que lleva el número 404 en el plano de urbanización de la finca Capetillo en Río Piedras, lo arrendó. Desconocemos los términos del contrato de arrendamiento. Antonio Rosado adquirió por cesión los derechos del arrendatario. Celestino era empleado de Rosado, se enteró de. que Rosado deseaba ceder sus derechos al solar, y vender una casa de madera en él enclavada (la que hoy ocupa el deman-dado), se lo hizo saber a Salvador, y el 7 de febrero de 1936 se ■otorgó un documento suscrito ante notario según el cual Rosado ven-día la casa, y cedía sus derechos como arrendatario del solar, a Salvador, por el precio de $225, que se dice en el documento recibió •el vendedor antes de su fecha. Poco después vino Celestino a ocu-*143par la casa, la cual lia mejorado. Posteriormente, Salvador edificó otra casa, y un ranchón, en el solar. Cuando Celestino levantó unas columnas de concreto, con intención de añadir un segundo piso a la casa que ocupa, se opuso Salvador, y surgió la 'desavenencia entre los hermanos que ha culminado en este pleito. El 10 de octubre de 1940, o sea, después de iniciada la disputa, Salvador adquirió el dominio del solar de la Iglesia Católica.
“Existe un conflicto directo en la prueba en cuanto a la parti-cipación de Celestino en el contrato de febrero 7 de 19.36. La prueba del demandante Salvador es al efecto de. que él fué el único com-prador, y el que pagó la totalidad del precio de venta. La prueba del demandado Celestino es al efecto de que él satisfizo la mitad del precio, en el entendido de que sería condueño de la casa de madera y .de los derechos de arrendamiento en el solar. No ha sido fácil la resolución de este conflicto. Nos inclinamos a creer la prueba del demandado a este respecto, principalmente a base de la declaración de Antonio Rosado, testigo aparentemente desintere-sado, y quien declaró en forma, que merecía crédito. Así resuelto el conflicto, resulta que Celestino es condueño de una mitad pro indivisa de la casa que existía, en el solar, y de los derechos que confería e.l contrato de arrendamiento, y que Salvador es dueño en pleno dominio del solar.
“Al adquirir Salvador el dominio del Solar, pudo dar por ter-minado en cuanto a Celestino se refiere, el contrato de arrenda-miento (artículo 1461, Código Civil, Ecl. de. 1930), pero no aparece que así lo hubiese hecho. Su demanda no se basa en esa teoría. Por otra parte, desconocemos los términos del contrato de arrenda-miento, por lo que no podemos determinar los derechos del deman-dante y demandado de acuerdo con dicho contrato. En esa situación, y en vista de que el demandado es dueño en común pro indiviso de la casa que ocupa, es claramente, improcedente una sentencia condenándole a restituir la casa, o la parte del solar que ocupa la casa, al demandante.
“Por los motivos expuestos, debe dictarse sentencia declarando sin lugar la demanda., con las costas.”
Al resolver la moción de reconsideración radicada por el demandante, la corte de distrito se expresó así:
“Se nos pide la reconsideración de nuestra sentencia de abril 6 de 1942, pero lo que en esencia se solicita es la aclaración de ciertos conceptos de la opinión en que se basó la sentencia. Como dijimos *144en la opinión, el demandante demostró ser único dueño del solar. El demandado es condueño, junto con el demandante de la casa que en dicho solar posee el demandado. En nuestra opinión no pre-tendimos resolver, ni resolvimos, que el demandado tenga derecho alguno en el solar. Lo controversia giró en torno a la casa iónica-mente, y la resolvimos a favor del demandado por estimarlo con-dueño de la misma.’’
La única cuestión substancial envuelta en este caso es el alegado error de la corte de distrito al pesar la prueba. Sin embargo, éste es un caso típico de conflicto de prueba. La corte inferior dió crédito a la del demandado, que fué corro-borada por Antonio Rosado, ministro protestante, y vendedor de la casa y del arrendamiento aquí envueltos. Bajo tales circunstancias, no estaríamos justificados para intervenir con la sentencia dictada por la corte de distrito.

La sentencia y la resolución apeladas serán confirmadas.